          Case 2:20-cv-02106-SMB Document 1 Filed 10/30/20 Page 1 of 10




 1
     LIPPMAN RECUPERO, LLC
 2
     David W. Lippman, State Bar # 023335 / PCC # 65803
 3   1325 N. Wilmot Rd., 3rd Floor, Tucson, AZ 85712
     P.O. Box 13928, Tucson AZ 85732-3928
 4   Telephone: (520) 762-4036
 5   Attorneys for Plaintiff
     G & G Closed Circuit Events, LLC
 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF ARIZONA
 9

10   G & G Closed Circuit Events, LLC,                  Case No.:
11                       Plaintiff,
                                                        COMPLAINT
12
                  vs.
13

14   Vicente Sanchez Soqui a/k/a Vicente
     Sanchez, individually and d/b/a Mariscos El
15   Cochorit; and Mariscos El Cochorit #2, LLC,
     an unknown business entity d/b/a Mariscos El
16
     Cochorit,
17

18                       Defendants.
19
     PLAINTIFF ALLEGES:
20

21                                          JURISDICTION
22

23   1.       Jurisdiction is founded on the existence of a question arising under particular statutes.
24
     This action is brought pursuant to several federal statutes, including the Communications
25
     Act of 1934, as amended, Title 47 U.S.C. 605, et seq., and The Cable & Television Consumer
26

27   Protection and Competition Act of 1992, as amended, Title 47 U.S.C. Section 553, et seq.

28   ///

                                                    Page 1
          Case 2:20-cv-02106-SMB Document 1 Filed 10/30/20 Page 2 of 10




     2.       This Court has jurisdiction of the subject matter of this action pursuant to 28 U.S.C.
 1

 2   Section 1331, which states that the District Courts shall have original jurisdiction of all civil
 3   actions arising under the Constitution, laws, or treaties of the United States.
 4
     3.       This Court has personal jurisdiction over the parties in this action as a result of the
 5
     Defendants’ wrongful acts hereinafter complained of which violated the Plaintiff's rights as
 6

 7   the exclusive commercial domestic distributor of the televised fight Program hereinafter set
 8   forth at length.
 9

10                                               VENUE
11
     4.       Pursuant to Title 47 U.S.C. Section 605, venue is proper in the District of Arizona,
12
     because a substantial part of the events or omissions giving rise to the claim occurred in this
13

14   District and/or because, inter alia, all Defendants reside within the State of Arizona (28

15   U.S.C. § 1391(b)).
16

17                               INTRADISTRICT ASSIGNMENT

18   5.       Assignment to the Phoenix Division of the District of Arizona is proper because a
19
     substantial part of the events or omissions giving rise to the claim occurred in Maricopa
20
     County and/or, the United States District Court for the District of Arizona has decided
21

22   that suits of this nature, and each of them, are to be heard by the Courts in this particular

23   Division.
24
                                             THE PARTIES
25
     6.       Plaintiff G & G Closed Circuit Events, LLC, is, and at all relevant times mentioned
26

27   was, a California company with its principal place of business located at 2925 Green Valley

28   Parkway, Suite D, Las Vegas, NV 89014.

                                                   Page 2
          Case 2:20-cv-02106-SMB Document 1 Filed 10/30/20 Page 3 of 10




     7.       At all times relevant hereto, including on Saturday, November 2, 2019 Defendant
 1

 2   Vicente Sanchez Soqui a/k/a Vicente Sanchez was a managing member of Mariscos El
 3   Cochorit #2, LLC, which owns and operates the commercial establishment doing business
 4
     as Mariscos El Cochorit operating at 5037 W. Thomas Rd., Phoenix, AZ 85031.
 5
     8.       At all times relevant thereto, including on Saturday, November 2, 2019, Defendant
 6

 7   Vicente Sanchez Soqui a/k/a Vicente Sanchez was the individual specifically identified on
 8   the Arizona Corporation Commission License filed for Mariscos El Cochorit #2, LLC
 9
     (L18340712).
10
     9.       Plaintiff is informed and believes, and alleges thereon that on Saturday, November 2,
11

12   2019 (the night of the Program at issue herein, as more specifically defined in Paragraph

13   20), Defendant Vicente Sanchez Soqui a/k/a Vicente Sanchez had the right and ability to
14
     supervise the activities of Mariscos El Cochorit, which included the unlawful interception,
15
     receipt, and publication of Plaintiff’s Program.
16

17   10.      Plaintiff is informed and believes, and alleges thereon that on Saturday, November

18   2, 2019 (the night of the Program at issue herein, as more specifically defined in Paragraph
19
     20), Defendant Vicente Sanchez Soqui a/k/a Vicente Sanchez, as an individual specifically
20
     identified on the Arizona Corporation Commission License filed for Mariscos El Cochorit
21

22   #2, LLC, had the obligation to supervise the activities of Mariscos El Cochorit #2, LLC,

23   which included the unlawful interception, receipt, and publication of Plaintiff’s Program,
24
     and, among other responsibilities, had the obligation to ensure that Mariscos El Cochorit
25
     operated lawfully at all times.
26

27   ///

28   ///

                                                  Page 3
      Case 2:20-cv-02106-SMB Document 1 Filed 10/30/20 Page 4 of 10




     11.    Plaintiff is informed and believes, and alleges thereon that on Saturday, November 2,
 1

 2   2019, (the night of the Program at issue herein, as more specifically defined in Paragraph
 3   20), Defendant Vicente Sanchez Soqui a/k/a Vicente Sanchez specifically directed or
 4
     permitted the employees of Mariscos El Cochorit to unlawfully intercept, receive, and
 5
     publish Plaintiff’s Program at Mariscos El Cochorit, or intentionally intercepted, received,
 6

 7   and published the Program at Mariscos El Cochorit himself. The actions of the employees
 8   of Mariscos El Cochorit are directly imputable to Defendant Vicente Sanchez Soqui a/k/a
 9
     Vicente Sanchez by virtue of his acknowledged responsibility for the operation of Mariscos
10
     El Cochorit.
11

12
     12.    Plaintiff is informed and believes, and alleges thereon that on Saturday, November 2,
13
     2019, Defendant Vicente Sanchez Soqui a/k/a Vicente Sanchez, as a managing member of
14

15   Mariscos El Cochorit #2, LLC, had an obvious and direct financial interest in the activities

16   of Mariscos El Cochorit, which included the unlawful interception, receipt, and publication
17
     of Plaintiff’s Program.
18
     13.    Plaintiff is informed and believes and alleges thereon that the unlawful broadcast of
19

20   Plaintiff’s Program, as supervised and/or authorized by Defendant Vicente Sanchez Soqui

21   a/k/a Vicente Sanchez resulted in increased profits for Mariscos El Cochorit.
22
     14.    Plaintiff is informed and believes, and alleges thereon that Defendant Mariscos El
23
     Cochorit #2, LLC is an owner, and/or operator, and/or licensee, and/or permittee, and/or
24

25   person in charge, and/or an entity with dominion, control, oversight and management of the

26   commercial establishment doing business as Mariscos El Cochorit operating at 5037 W.
27
     Thomas Rd., Phoenix, AZ 85031.
28

                                                Page 4
       Case 2:20-cv-02106-SMB Document 1 Filed 10/30/20 Page 5 of 10




     15.    On Saturday, November 2, 2019 (the night of the Program at issue herein, as more
 1

 2   specifically defined in Paragraph 20), Mariscos El Cochorit sold food and alcoholic
 3   beverages to its patrons.
 4
     16.    On Saturday, November 2, 2019 (the night of the Program at issue herein, as more
 5
     specifically defined in Paragraph 20), Mariscos El Cochorit broadcast the Program on a 50”
 6

 7   flat panel television screen and on a 55” television screen in the establishment while
 8   patrons of the establishment were present.
 9
     17.    Mariscos El Cochorit advertised that the Program would be shown at Mariscos El
10
     Cochorit via social media posts on Facebook.
11

12   18.    The commercial fee for an establishment the size of Mariscos El Cochorit to

13   broadcast the Program lawfully was $1,400.00. Neither Defendants nor anyone acting on
14
     their behalf paid this fee to Plaintiff.
15

16                                              COUNT I
17
                              (Violation of Title 47 U.S.C. Section 605)
18

19   19.    Plaintiff G & G Closed Circuit Events, LLC , hereby incorporates by reference all of

20   the allegations contained in paragraphs 1-18, inclusive, as though set forth herein at length.
21
     20.    Pursuant to contract, Plaintiff G & G Closed Circuit Events, LLC , was granted the
22
     exclusive nationwide commercial distribution (closed-circuit) rights to the Saul “Canelo”
23

24   Alvarez v. Sergey Kovalev Championship Fight Program, telecast nationwide on Saturday,

25   November 2, 2019 (this included all under-card bouts, including the bout between Ryan
26   Garcia and Romero Duno, and fight commentary encompassed in the television broadcast
27
     of the event, hereinafter referred to as the "Program").
28

                                                  Page 5
      Case 2:20-cv-02106-SMB Document 1 Filed 10/30/20 Page 6 of 10




     21.    Pursuant to contract, Plaintiff G & G Closed Circuit Events, LLC , entered into
 1

 2   subsequent sublicensing agreements with various commercial entities throughout North
 3   America, including entities within the State of Arizona, by which it granted these entities
 4
     limited sublicensing rights, specifically the rights to publicly exhibit the Program within
 5
     their respective commercial establishments.
 6

 7   22.    The Program could only be exhibited in a commercial establishment in Arizona if
 8   said establishment was contractually authorized to do so by Plaintiff G & G Closed Circuit
 9
     Events, LLC.
10
     23.    As a commercial distributor and licensor of sporting events, including the Program,
11

12   Plaintiff G & G Closed Circuit Events, LLC , expended substantial monies marketing,

13   advertising, promoting, administering, and transmitting the Program to its customers, the
14
     aforementioned commercial entities.
15
     24.    The Program originated via satellite uplink and was subsequently re-transmitted to
16

17   cable systems and satellite companies to Plaintiff’s sub-licensees.

18   25.    On Saturday, November 2, 2019, in violation of Plaintiff G & G Closed Circuit
19
     Events, LLC rights and federal law, Defendants intercepted, received and published the
20
     Program at Mariscos El Cochorit. Defendants also divulged and published said
21

22   communication or assisted in divulging and publishing said communication to patrons

23   within Mariscos El Cochorit.
24
     26.    With full knowledge that the Program was not to be intercepted, received, published,
25
     divulged, displayed, and/or exhibited by commercial entities unauthorized to do so, each and
26

27   every one of the above named Defendants, either through direct action or through actions of

28   employees or agents directly imputable to Defendant (as outlined in paragraphs 7-25 above),

                                                 Page 6
       Case 2:20-cv-02106-SMB Document 1 Filed 10/30/20 Page 7 of 10




     did unlawfully intercept, receive, publish, divulge, display, and/or exhibit the Program at
 1

 2   the time of its transmission at their commercial establishment in Phoenix, Arizona located
 3   at 5037 W. Thomas Road, Phoenix, AZ 85031.
 4
     27.    Said unauthorized interception, reception, publication, exhibition, divulgence,
 5
     display, and/or exhibition by each of the Defendants was done willfully and for purposes of
 6

 7   direct and/or indirect commercial advantage and/or private financial gain, as confirmed by,
 8   inter alia, the advertising via social media (Facebook), the sale of food and beverages during
 9
     the broadcast, and the efforts necessarily undertaken to avoid paying Plaintiff its rightful
10
     commercial fee.
11

12   28.    Title 47 U.S.C. § 605(a), prohibits the unauthorized interception, receipt, publication

13   and use of communications, such as the transmission of the Program for which Plaintiff G
14
     & G Closed Circuit Events, LLC had the distribution rights thereto.
15
     29.    By reason of the aforesaid mentioned conduct, the aforementioned Defendants, and
16

17   each of them, violated Title 47 U.S.C. Section 605, et seq., either directly or, in the case of

18   Defendant Vicente Sanchez Soqui a/k/a Vicente Sanchez, contributorily or vicariously.
19
     30.    By reason of the Defendants’ violation of Title 47 U.S.C. Section 605, et seq.,
20
     Plaintiff G & G Closed Circuit Events, LLC, has a private right of action pursuant to Title
21

22   47 U.S.C. Section 605.

23   31.    As the result of the aforementioned Defendants’ violation of Title 47 U.S.C. Section
24
     605, and pursuant to said Section 605, Plaintiff G & G Closed Circuit Events, LLC , is
25
     entitled to the following from each Defendant:
26

27   ///

28   ///

                                                  Page 7
      Case 2:20-cv-02106-SMB Document 1 Filed 10/30/20 Page 8 of 10




                  (a)      Statutory damages for each violation in an amount to
 1

 2                         $10,000.00 pursuant to Title 47 U.S.C. § 605(e)(3)(C)(i)(II);
 3                 (b)     Statutory damages for each willful violation in an amount to
 4
                           $100,000.00 pursuant to Title 47 U.S.C. 605(e)(3)(C)(ii); and
 5
                  (c)      The recovery of full costs, including reasonable attorneys’ fees,
 6

 7                         pursuant to Title 47 U.S.C. Section 605(e)(3)(B)(iii).
 8                                            COUNT II
 9
                              (Violation of Title 47 U.S.C. Section 553)
10
     32.    Plaintiff hereby incorporates by reference of all the allegations contained in
11

12   paragraphs 1-31, inclusive, as though set forth herein at length.

13   33.    Title 47 U.S.C. § 553 prohibits the interception or receipt of communications offered
14
     over a cable system absent specific authorization.
15
     34.    The unauthorized interception and receipt of the Program by the above named
16

17   Defendants were prohibited by Title 47 U.S.C. §553, et seq.

18   35.    By reason of the aforesaid mentioned conduct, the aforementioned Defendants
19
     violated Title 47 U.S.C. Section 553, et seq. either directly or, in the case of Defendant
20
     Vicente Sanchez Soqui a/k/a Vicente Sanchez, contributorily or vicariously.
21

22   36.    By reason of the Defendants’ violation of Title 47 U.S.C. Section 553, et seq.,

23   Plaintiff G & G Closed Circuit Events, LLC , has the private right of action pursuant to Title
24
     47 U.S.C. Section 553.
25
     37.    As the result of the aforementioned Defendants’ violation of Title 47 U.S.C. Section
26

27   553, Plaintiff G & G Closed Circuit Events, LLC , is entitled to the following from each

28   Defendant:

                                                 Page 8
       Case 2:20-cv-02106-SMB Document 1 Filed 10/30/20 Page 9 of 10




                   (a)    Statutory damages for each violation in an amount to
 1

 2                        $10,000.00 pursuant to Title 47 U.S.C. § 553(c)(3)(A)(ii);
 3                 (b)    Statutory damages for each willful violation in an amount to
 4
                          $50,000.00 pursuant to Title 47 U.S.C. § 553(c)(3)(B);
 5
                   (c)    The recovery of full costs pursuant to Title 47 U.S.C. § 553
 6

 7                        (c)(2)(C); and
 8                 (d)       In the discretion of this Honorable Court, reasonable attorneys’ fees
 9
                          pursuant to Title 47 U.S.C. § 553(c)(2)(C).
10
           WHEREFORE, Plaintiff prays for judgment as set forth below.
11
     As to the First Count:
12

13         1.      For statutory damages in the amount of $110,000.00 against the Defendants,

14                 and each of them;
15
           2.      For reasonable attorneys’ fees as mandated by statute;
16
           3.      For all costs of suit, including, but not limited to, filing fees, service of
17

18                 process fees, investigative costs; and

19         4.      For such other and further relief as this Honorable Court may deem just and
20
                   proper.
21
     As to the Second Count:
22

23         1. For statutory damages in the amount of $60,000.00 against the

24              Defendants, and each of them;
25
           2. For reasonable attorneys’ fees as may be awarded in the Court’s
26
                discretion pursuant to statute;
27

28   ///

                                                   Page 9
      Case 2:20-cv-02106-SMB Document 1 Filed 10/30/20 Page 10 of 10




           3. For all costs of suit, including, but not limited to, filing fees, service
 1

 2             of process fees, investigative costs; and
 3        4.   For such other and further relief as this Honorable Court may deem just
 4
               and proper.
 5
                                         Respectfully submitted,
 6

 7

 8   Date: October 29, 2020              /s/ David W. Lippman
 9                                       Lippman Recupero, LLC
                                         By: David W. Lippman
10                                       Attorney for G & G Closed Circuit Events, LLC
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 Page 10
